UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1210



HAYWOOD ALLEN CANNON,

                                           Plaintiff - Appellant,

         versus


GLADYS MARIE CANNON,

                                            Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Chief
District Judge. (CA-96-148-7)




                           No. 97-1847



HAYWOOD ALLEN CANNON,
                                           Plaintiff - Appellant,

         versus


GLADYS MARIE CANNON,

                                            Defendant - Appellee.
Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-97-41)


Submitted:   October 23, 1997         Decided:   November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Haywood Allen Cannon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

petitions to remove under 28 U.S.C. § 1443 (1994), a state court

action to sell real property of his deceased father. Appellant also

appeals the district court's orders denying his motions for recon-

sideration. We have reviewed the record and the district court's
opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Cannon v. Cannon, No. CA-97-
41; Cannon v. Cannon, No. CA-96-148-7 (E.D.N.C. Jan. 29, 1997; Feb.

10, 1997; Apr. 29, 1997; June 4, 1997). We deny Appellant's motion

for oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                3